Citation Nr: 9920596	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to a compensable evaluation for a bilateral 
knee disability.

3. Entitlement to a compensable evaluation for intermittent 
paraplegia of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her father

ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.

The veteran's initial claim for compensation included a claim 
of entitlement to service connection for a bilateral hip 
disability.  At a hearing before the Board in March 1999, she 
again requested service connection for bilateral hip 
disability.  The matter has not been adjudicated and is 
referred to the RO for appropriate development.


REMAND

The service medical records do not reflect the presence of 
back disability on examination prior to service entry.  
Complaints of back pain began in November 1987 (about 8 days 
after service entry) during treatment for an upper 
respiratory infection.  In January 1988, it was noted that x-
rays revealed an old fracture at L4 and impressions included 
lumbosacral strain.  In February 1988, it was reported that 
the veteran fractured her spine as a child, with no new 
fractures since.  On VA physical examination in November 
1996, an old fracture at L4 was observed.  A magnetic 
resonance imaging of the spine in February 1997 revealed a 
central disc bulge at L3-4.  

At a hearing held before the undersigned Member of the Board 
in March 1999, the Board notes that she received treatment 
for her back disability since service at VA facilities.  She 
testified that she was seen as recently as March 24, 1999 at 
the VA Medical Center in Albuquerque, New Mexico.  However, 
these records are not associated with the claims folder.

Furthermore, the veteran has also perfected an appeal as to 
the issues of compensable evaluations for bilateral knee 
disability and for intermittent paraplegia of the lower 
extremities for which she was granted service connection in 
an April 1997 rating decision.  When an appellant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

The VA physical examination in November 1996 does not include 
specific range of motion findings for the knees or comment 
upon the presence or absence of pain with motion, weakness, 
atrophy or deformity of the knee joints.  There is no 
indication of the presence or absence of subluxation or 
instability.  There is insufficient clinical information 
regarding any neurological deficit in the lower extremities 
and an identification of what portion of that deficit is due 
to the service-connected paraplegia as opposed to other 
factors, including degenerative disc disease of the spine.  
If an examination report does not contain sufficient detail, 
it is incumbent on the rating board to return the report as 
inadequate for rating purposes.  38 C.F.R. § 4.2 (1998).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be 

undertaken.  38 C.F.R. § 19.9 (1998).  Thus, this issue must 
be REMANDED to the RO for the following development:

1. The RO should request the veteran to 
provide the names and addresses of all 
health care providers from whom she has 
obtained treatment for her back and for 
her service-connected bilateral knee 
disability and intermittent paraplegia of 
the lower extremities since October 1995.  
In connection with this development 
action, the RO should obtain any 
additional VA medical records located at 
the VAMC in Albuquerque, New Mexico 
pertaining to in/outpatient treatment 
provided to the veteran since October 
1995.  If indicated by the veteran's 
statements, the RO should obtain 
appropriate releases for non-VA health 
care providers and request the treatment 
records from them.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

2. The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and etiology of any 
back disability.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination should include any tests or 
studies necessary for an accurate 
assessment.  The examiner should review 
the service medical records, especially 
reports of treatment from November 1987 
to February 1988 and specify whether back 
disability clearly preexisted service.  
If the disability preexisted service, the 
examiner should review the remainder of 
the service medical records and the 
reports of the November 1996 VA physical 
examination and February 1997 magnetic 
resonance imaging and opine whether the 
back disability progressed more rapidly 
than would normally be expected during 
service years.  

3. In addition, the RO should schedule the 
veteran for VA orthopedic and neurology 
examination(s) to determine the nature 
and extent of impairment caused by her 
service-connected bilateral knee 
disabilities and intermittent paraplegia 
of the lower extremities.  The veteran's 
claims folder and a copy of this remand 
must  be made available to and reviewed 
by the examining physician in conjunction 
with the requested examinations.  All 
necessary tests and studies, including 
active and passive range of motion 
testing of the knees, should be 
conducted.  The orthopedic examiner 
should comment on the presence or absence 
of subluxation or instability in the 
knees.  With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service 
connected disability.  The neurology 
examiner should specify what peripheral 
nerve deficit in the lower extremities is 
due to the service-connected intermittent 
paraplegia of the lower extremities and 
what is due to other causes, including 
degenerative disc disease of the spine.  
The report of the examination, including 
the reports of all completed tests or 
special studies, should thereafter be 
associated with the veteran's claims 
folder.

4. After the development requested has been 
completed to the extent possible, the RO 
must review the veteran's claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.

5. After completion of the above, the RO 
should readjudicate the veteran's claims 
seeking service connection of a back 
disability an increased ratings for the 
service-connected bilateral knee 
disabilities and for intermittent 
paraplegia of the lower extremities with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (1998).  She 
and/or her representative may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

